EXHIBIT 10.28

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into on August 14, 2006
(the “Effective Date”) by and between Robert Werner, an individual (“Employee”),
and MxEnergy Inc., a Delaware corporation (the “Company”).  Terms within this
Agreement that begin with initial capital letters shall have the meaning
specially set forth herein, unless the context clearly demonstrates a different
meaning.


1.             EMPLOYMENT.  EMPLOYEE SHALL SERVE AS VICE PRESIDENT, SUPPLY, OF
THE COMPANY, WILL REPORT TO THE CHIEF OPERATING OFFICER (“COO”) AND WILL RENDER
SUCH SERVICES CONSISTENT WITH THE FOREGOING ROLE.  EMPLOYEE’S OFFICE SHALL BE
LOCATED AT THE EMPLOYEE OFFICES OF THE COMPANY IN HOUSTON, TEXAS.


2.             TERM.  COMPANY’S EMPLOYMENT OF EMPLOYEE PURSUANT TO THIS
AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND END ON THE TERMINATION DATE
(AS DEFINED BELOW).  THE EMPLOYEE’S EMPLOYMENT SHALL BE “AT WILL” AND EITHER THE
COMPANY OR EMPLOYEE MAY TERMINATE THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT AT
ANY TIME, FOR ANY REASON OR NO REASON, IN ITS OR HIS SOLE DISCRETION, UPON SIXTY
(60) DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION.  “TERMINATION DATE” SHALL MEAN
(I) IF THIS AGREEMENT IS TERMINATED ON ACCOUNT OF DEATH, THE DATE OF DEATH; (II)
IF THIS AGREEMENT IS TERMINATED BY THE COMPANY, THE DATE ON WHICH SUCH
TERMINATION OCCURS AS SET FORTH IN A NOTICE OF TERMINATION GIVEN TO EMPLOYEE BY
THE COMPANY IN ACCORDANCE WITH SECTION 11(B); OR (III) IF THE AGREEMENT IS
TERMINATED BY EMPLOYEE, THE DATE INDICATED IN A NOTICE OF TERMINATION GIVEN TO
THE COMPANY BY EMPLOYEE IN ACCORDANCE WITH SECTION 11(B).  THE PERIOD BETWEEN
THE EFFECTIVE DATE AND THE TERMINATION DATE IS THE EMPLOYMENT TERM; SUBJECT,
HOWEVER, TO THE PROVISIONS OF SECTION 6(B) BELOW.


3.             SALARY.  THE COMPANY SHALL PAY EMPLOYEE BASE SALARY (“BASE
SALARY”) AT AN ANNUAL RATE OF $250,000.  EMPLOYEE’S BASE SALARY SHALL BE PAID IN
CONFORMITY WITH THE COMPANY’S SALARY PAYMENT PRACTICES GENERALLY APPLICABLE TO
SIMILARLY SITUATED COMPANY EMPLOYEES.


4.             BONUS.  THE COMPANY SHALL PAY EMPLOYEE A BONUS BASED ON
EMPLOYEE’S AND THE COMPANY’S PERFORMANCE, SUCH BONUS TO BE DETERMINED AND PAID
ANNUALLY IN A MANNER CONSISTENT WITH THE DETERMINATION AND PAYMENT OF BONUSES
PAID TO OTHER EXECUTIVES OF THE COMPANY.  SUBJECT TO THE COMPANY’S DISCRETION,
SUCH BONUS IS EXPECTED TO RANGE BETWEEN 50 AND 100% OF EMPLOYEE’S BASE SALARY
FOR SATISFACTORY AND OUTSTANDING PERFORMANCE, RESPECTIVELY.


5.             EMPLOYEE BENEFITS.


(A)           STOCK OPTIONS.  ON AUGUST 14, 2006, EMPLOYEE SHALL BE GRANTED A
NONQUALIFIED STOCK OPTION TO PURCHASE AN AGGREGATE OF 50,000 SHARES OF COMMON
STOCK OF THE COMPANY IN ACCORDANCE WITH THE COMPANY’S 2006 EQUITY INCENTIVE
COMPENSATION PLAN (THE “PLAN”).  THE STOCK OPTIONS SHALL HAVE AN EXERCISE PRICE
EQUAL TO THE FAIR MARKET VALUE OF THE UNDERLYING SHARES ON THE GRANT DATE (AS
DETERMINED BY THE BOARD), AND SHALL VEST IN EQUAL ANNUAL INSTALLMENTS ON THE
FIRST THREE ANNUAL ANNIVERSARIES OF THE DATE OF GRANT, SUBJECT TO EMPLOYEE’S
CONTINUED EMPLOYMENT WITH THE COMPANY ON EACH VESTING DATE. ALL UNVESTED OPTIONS
SHALL BE


 

--------------------------------------------------------------------------------



 


AUTOMATICALLY FORFEITED UPON THE EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR ANY
REASON, REGARDLESS OF ANY CONTRARY TERM IN ANY PAST OR FUTURE AWARD AGREEMENT. 
EXCEPT AS OTHERWISE PROVIDED HEREIN AND IN THE NEXT PARAGRAPH, THE STOCK OPTIONS
SHALL BE ON TERMS AND CONDITIONS CONSISTENT WITH THE COMPANY’S STANDARD FORM OF
NOTICE OF GRANT AND THE PLAN.  IN THE EVENT THE COMPANY TERMINATES THE
EMPLOYEE’S EMPLOYMENT FOR BUSINESS REASONS (AS DEFINED BELOW), THE EMPLOYEE
SHALL FORFEIT ALL VESTED STOCK OPTIONS.  IN THE EVENT EMPLOYEE’S EMPLOYMENT
TERMINATES FOR ANY OTHER REASON, ALL VESTED STOCK OPTIONS WILL EXPIRE IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE APPLICABLE AWARD
AGREEMENT(S) TO THE EXTENT THEY ARE NOT INCONSISTENT WITH THIS AGREEMENT.  THE
TERM “BUSINESS REASONS” MEANS (I) GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR OTHER
WILLFUL MALFEASANCE BY EMPLOYEE IN THE PERFORMANCE OF HIS DUTIES, (II)
EMPLOYEE’S CONVICTION OF, PLEA OF NOLO CONTENDERE TO, OR WRITTEN ADMISSION OF
THE COMMISSION OF, A FELONY, OR AN OTHER CRIMINAL OFFENSE INVOLVING MORAL
TURPITUDE, (III) ANY ACT BY THE EMPLOYEE INVOLVING MORAL TURPITUDE, FRAUD OR
MISREPRESENTATION WITH RESPECT TO HIS DUTIES FOR THE COMPANY OR ITS AFFILIATES,
(IV) ANY ACT BY THE EMPLOYEE CONSTITUTING A FAILURE TO FOLLOW THE DIRECTIONS OF
THE EITHER THE CHIEF EXECUTIVE OFFICER, THE COO, OR THE BOARD (OR ANYONE ELSE
WHOM ANY OF THEM MAY APPOINT TO SUPERVISE THE EMPLOYEE), PROVIDED THAT, THE
BOARD PROVIDES WRITTEN NOTICE OF SUCH FAILURE TO THE EMPLOYEE AND THE FAILURE
CONTINUES FOR FIVE (5) DAYS AFTER THE EMPLOYEE’S RECEIPT OF SUCH NOTICE, OR (V)
EMPLOYEE’S MATERIAL BREACH OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
BREACH OF SECTIONS 7 THROUGH 10 HEREOF, PROVIDED THAT, IN THE CASE OF ANY SUCH
BREACH, THE BOARD PROVIDES WRITTEN NOTICE OF BREACH TO THE EMPLOYEE,
SPECIFICALLY IDENTIFYING THE MANNER IN WHICH THE BOARD BELIEVES THAT EMPLOYEE
HAS BREACHED THIS AGREEMENT, AND EMPLOYEE SHALL HAVE THE OPPORTUNITY TO CURE
SUCH BREACH (BUT ONLY IF IT IS REASONABLY CAPABLE OF BEING CURED) TO THE
REASONABLE SATISFACTION OF THE BOARD WITHIN THIRTY (30) DAYS FOLLOWING THE
DELIVERY OF SUCH NOTICE, UNLESS SUCH BREACH IS INCAPABLE OF CURE.  FOR PURPOSE
OF THIS PARAGRAPH, NO ACT OR FAILURE TO ACT BY EMPLOYEE SHALL BE CONSIDERED
“WILLFUL” IF SUCH ACT OR FAILURE TO ACT OCCURRED AT THE DIRECTION OF THE BOARD.


(B)           REPURCHASE OF COMMON STOCK.  IN THE EVENT THAT THE EMPLOYEE’S
EMPLOYMENT TERMINATES FOR ANY REASON, THE COMPANY SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO PURCHASE ALL OF THE SHARES OF COMMON STOCK THAT THE EMPLOYEE
OWNS FOR THEIR THEN FAIR MARKET VALUE AS DETERMINED BY THE COMPANY IN ITS SOLE
DISCRETION; PROVIDED THAT (I) IF THE TOTAL AMOUNT PAYABLE TO THE EMPLOYEE FOR
SUCH SHARES EXCEEDS $200,000, THE COMPANY MAY PAY THE EXCESS TO THE EMPLOYEE IN
QUARTERLY INSTALLMENT PAYMENTS, PLUS FIVE PERCENT (5%) SIMPLE INTEREST ON UNPAID
BALANCES, OVER A PERIOD OF THREE YEARS; AND (II) THE COMPANY’S OBLIGATION TO
MAKE ANY PAYMENT SHALL BE SUSPENDED DURING ANY PERIOD FOR WHICH PAYMENT WOULD
CAUSE THE COMPANY TO VIOLATE A LOAN OR SIMILAR FINANCIAL COVENANT (WITH SUCH
SUSPENSION ONLY APPLYING TO THE PORTION OF THE PAYMENT THAT WOULD CAUSE
VIOLATION OF THE LOAN OR SIMILAR FINANCIAL COVENANT).  THE COMPANY SHALL HAVE
THE OPPORTUNITY TO EXERCISE THIS REPURCHASE RIGHT ONLY WITHIN THE NINETY (90)
DAY PERIOD FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT AND THE REPURCHASE
RIGHT SHALL EXPIRE IMMEDIATELY UPON AN INITIAL PUBLIC OFFERING OF THE COMPANY’S
STOCK.  THE REPURCHASE PRICE OF THE SHARES BEING REPURCHASED SHALL EQUAL THE
FAIR MARKET VALUE AS ESTABLISHED THROUGH AN INDEPENDENT VALUATION, BY A
VALUATION FIRM SELECTED BY THE BOARD.


(C)           OTHER EMPLOYEE BENEFITS.  DURING THE EMPLOYMENT TERM, THE EMPLOYEE
SHALL BE ENTITLED TO RECEIVE ALL BENEFITS PROVIDED TO EMPLOYEES OF THE COMPANY
GENERALLY FROM TIME TO TIME, INCLUDING HEALTH, LIFE INSURANCE AND DISABILITY,
AND ALL OTHER BENEFITS PROVIDED TO THE COMPANY’S


 

2

--------------------------------------------------------------------------------



EMPLOYEES GENERALLY, IN EACH CASE SO LONG AS AND TO THE EXTENT THE SAME EXIST;
PROVIDED, THAT IN RESPECT TO EACH SUCH PLAN EMPLOYEE IS OTHERWISE ELIGIBLE AND
INSURABLE IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.


(D)           VACATION, SICK LEAVE, HOLIDAYS AND SABBATICAL.  EMPLOYEE SHALL BE
ENTITLED TO PAID TIME OFF (“PTO”), SICK LEAVE, AND HOLIDAYS IN ACCORDANCE WITH
THE POLICIES OF THE COMPANY, AS THEY EXIST FROM TIME TO TIME.  PTO NOT USED
DURING ANY CALENDAR YEAR WILL NOT ROLL OVER TO THE FOLLOWING YEAR.


6.             TERMINATION PAY.


(A)           RESIGNATION OR TERMINATION FOR BUSINESS REASONS.  IF (I) EMPLOYEE
VOLUNTARILY TERMINATES HIS EMPLOYMENT, OTHER THAN AS A RESULT OF A CONSTRUCTIVE
TERMINATION (AS DEFINED BELOW), OR (II) THE COMPANY TERMINATES EMPLOYEE’S
EMPLOYMENT FOR BUSINESS REASONS, THEN IN ANY SUCH EVENT (A) ALL FURTHER VESTING
OF EMPLOYEE’S STOCK OPTIONS AND OTHER EQUITY ARRANGEMENTS, IF ANY, WILL CEASE
IMMEDIATELY AND SUCH AWARDS WILL EXPIRE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE APPLICABLE AWARD AGREEMENT(S) TO THE EXTENT THEY ARE NOT
INCONSISTENT WITH THIS AGREEMENT, (B) ALL PAYMENTS OF COMPENSATION BY THE
COMPANY TO EMPLOYEE HEREUNDER WILL TERMINATE IMMEDIATELY, (C) EMPLOYEE WILL BE
PAID ALL ACCRUED BUT UNPAID PTO, EXPENSE REIMBURSEMENTS AND OTHER BENEFITS DUE
TO EMPLOYEE THROUGH HIS TERMINATION DATE UNDER ANY COMPANY-PROVIDED OR PAID
PLANS, POLICIES, AND ARRANGEMENTS, AND (D) EMPLOYEE WILL BE PAID ALL ACCRUED AND
UNPAID SALARY.


(B)           CONSTRUCTIVE TERMINATION OR TERMINATION WITHOUT BUSINESS REASONS. 
IF AT ANY TIME DURING THE EMPLOYMENT TERM (I) EMPLOYEE TERMINATES HIS EMPLOYMENT
AS A RESULT OF A CONSTRUCTIVE TERMINATION, OR (II) THE COMPANY TERMINATES
EMPLOYEE’S EMPLOYMENT WITHOUT BUSINESS REASONS, THEN SUBJECT TO EMPLOYEE SIGNING
AND NOT REVOKING A GENERAL RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS
SUCCESSORS, EMPLOYEE SHALL BE ENTITLED TO RECEIVE (A) A LUMP SUM PAYMENT EQUAL
TO THE BASE SALARY FOR THE REMAINDER OF THE EMPLOYMENT TERM, AND (B) ALL OTHER
BENEFITS UNDER SECTIONS 6(A)(C) AND 6(A)(D) ABOVE.  FOR PURPOSES OF DETERMINING
SEVERANCE FOR THE REMAINDER OF THE EMPLOYMENT TERM UNDER THIS SECTION 6(B), THE
PARTIES AGREE THAT THE EMPLOYMENT TERM SHALL BE DEEMED TO BE THREE (3) YEARS
FROM THE DATE OF THIS AGREEMENT.


(C)           CONSTRUCTIVE TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, A
“CONSTRUCTIVE TERMINATION” SHALL BE DEEMED TO OCCUR IF THE EMPLOYEE ELECTS TO
VOLUNTARILY TERMINATE EMPLOYMENT WITHIN THE NINETY (90) DAY PERIOD IMMEDIATELY
FOLLOWING ANY OF THE FOLLOWING EVENTS: (I) EMPLOYEE IS REQUIRED TO RELOCATE HIS
PLACE OF EMPLOYMENT, OTHER THAN A RELOCATION WITHIN FIFTY (50) MILES OF THE
COMPANY’S HOUSTON OFFICES, (II) THERE IS AN INTENTIONAL REDUCTION IN  EMPLOYEE’S
BASE SALARY OTHER THAN ANY SUCH REDUCTION CONSISTENT WITH A GENERAL REDUCTION OF
PAY ACROSS THE EXECUTIVE STAFF AS A GROUP, AS AN ECONOMIC OR STRATEGIC MEASURE
DUE TO POOR FINANCIAL PERFORMANCE BY THE COMPANY, OR (III) THERE OCCURS ANY
OTHER MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY AFTER A WRITTEN DEMAND
FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE COMPANY BY EMPLOYEE WHICH
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH EMPLOYEE BELIEVES THAT THE COMPANY
HAS MATERIALLY BREACHED THIS AGREEMENT, AND THE COMPANY HAS FAILED TO CURE SUCH
BREACH TO THE REASONABLE SATISFACTION OF EMPLOYEE WITHIN THIRTY (30) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.


 

3

--------------------------------------------------------------------------------



7.             CONFIDENTIAL INFORMATION.


(A)           EMPLOYEE ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION RELATING
TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES WHICH EMPLOYEE HAS OBTAINED
OR WILL OBTAIN DURING THE COURSE OF HIS ASSOCIATION WITH THE COMPANY AND
SUBSIDIARIES AND HIS PERFORMANCE UNDER THIS AGREEMENT ARE THE PROPERTY OF THE
COMPANY AND ITS SUBSIDIARIES.  EMPLOYEE AGREES THAT EMPLOYEE WILL NOT DISCLOSE
OR USE AT ANY TIME, EITHER DURING OR AFTER THE EMPLOYMENT PERIOD, ANY
CONFIDENTIAL INFORMATION WITHOUT THE WRITTEN CONSENT OF THE BOARD OF DIRECTORS
OF THE COMPANY, OTHER THAN PROPER DISCLOSURE OR USE IN THE PERFORMANCE OF HIS
DUTIES HEREUNDER.  EMPLOYEE AGREES TO DELIVER TO THE COMPANY AT THE END OF THE
EMPLOYMENT TERM, OR AT ANY OTHER TIME THAT THE COMPANY MAY REQUEST, ALL
MEMORANDA, NOTES, PLANS, RECORDS, DOCUMENTATION AND OTHER MATERIALS (AND COPIES
THEREOF) CONTAINING CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES, NO MATTER WHERE SUCH MATERIAL IS LOCATED AND NO
MATTER WHAT FORM THE MATERIAL MAY BE IN, WHICH EMPLOYEE MAY THEN POSSESS OR HAVE
UNDER HIS CONTROL.  IF REQUESTED BY THE COMPANY, EMPLOYEE SHALL PROVIDE TO THE
COMPANY WRITTEN CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN DELIVERED TO THE
COMPANY OR HAVE BEEN DESTROYED.  EMPLOYEE SHALL TAKE ALL APPROPRIATE STEPS TO
SAFEGUARD CONFIDENTIAL INFORMATION AND TO PROTECT IT AGAINST DISCLOSURE, MISUSE,
ESPIONAGE, LOSS AND THEFT.


(B)           “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION WHICH IS NOT
GENERALLY KNOWN TO THE PUBLIC AND WHICH IS USED, DEVELOPED, OR OBTAINED BY THE
COMPANY OR ITS SUBSIDIARIES RELATING TO THE BUSINESSES OF ANY OF THE COMPANY AND
ITS SUBSIDIARIES OR THE BUSINESS OF ANY CUSTOMER THEREOF INCLUDING, BUT NOT
LIMITED TO:  PRICING MODELS; PRODUCTS OR SERVICES; FEES, COSTS AND PRICING
STRUCTURE; DESIGNS; ANALYSES; FORMULAE; DRAWINGS; PHOTOGRAPHS; REPORTS; COMPUTER
SOFTWARE, INCLUDING OPERATING SYSTEMS, APPLICATIONS, PROGRAM LISTINGS, FLOW
CHARTS, MANUALS AND DOCUMENTATION; DATABASES; ACCOUNTING AND BUSINESS METHODS;
INVENTIONS AND NEW DEVELOPMENTS AND METHODS, WHETHER PATENTABLE OR UNPATENTABLE
AND WHETHER OR NOT REDUCED TO PRACTICE; ALL COPYRIGHTABLE WORKS; THE CUSTOMERS
OF ANY OF THE COMPANY AND ITS SUBSIDIARIES AND THE CONFIDENTIAL INFORMATION OF
ANY CUSTOMER THEREOF; AND ALL SIMILAR AND RELATED INFORMATION IN WHATEVER FORM. 
CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY INFORMATION WHICH (I) WAS
RIGHTFULLY KNOWN BY EMPLOYEE PRIOR TO THE EMPLOYMENT TERM; (II) IS PUBLICLY
DISCLOSED BY LAW OR IN RESPONSE TO AN ORDER OF A COURT OR GOVERNMENTAL AGENCY;
(III) BECOMES PUBLICLY AVAILABLE THROUGH NO FAULT OF EMPLOYEE OR (IV) HAS BEEN
PUBLISHED IN A FORM GENERALLY AVAILABLE TO THE PUBLIC PRIOR TO THE DATE UPON
WHICH EMPLOYEE PROPOSES TO DISCLOSE SUCH INFORMATION.  INFORMATION SHALL NOT BE
DEEMED TO HAVE BEEN PUBLISHED MERELY BECAUSE INDIVIDUAL PORTIONS OF THE
INFORMATION HAVE BEEN SEPARATELY PUBLISHED, BUT ONLY IF ALL THE MATERIAL
FEATURES COMPRISING SUCH INFORMATION HAVE BEEN PUBLISHED IN COMBINATION.


8.             INTELLECTUAL PROPERTY.  IN THE EVENT THAT EMPLOYEE, AS A PART OF
EMPLOYEE’S ACTIVITIES ON BEHALF OF THE COMPANY, GENERATES, AUTHORS OR
CONTRIBUTES TO ANY INVENTION, NEW DEVELOPMENT OR METHOD, WHETHER OR NOT
PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE, ANY COPYRIGHTABLE WORK, ANY
TRADE SECRET, ANY OTHER CONFIDENTIAL INFORMATION, OR ANY INFORMATION THAT GIVES
ANY OF THE COMPANY AND ITS SUBSIDIARIES AN ADVANTAGE OVER ANY COMPETITOR, OR
SIMILAR OR RELATED DEVELOPMENTS OR INFORMATION RELATED TO THE PRESENT OR FUTURE
BUSINESS OF ANY OF THE COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY “DEVELOPMENTS
AND INFORMATION”), EMPLOYEE ACKNOWLEDGES THAT ALL DEVELOPMENTS AND INFORMATION
ARE “WORK FOR HIRE” AND THE EXCLUSIVE PROPERTY OF THE COMPANY.  EMPLOYEE HEREBY
ASSIGNS TO THE COMPANY, ITS NOMINEES, SUCCESSORS OR ASSIGNS, ALL RIGHTS, TITLE
AND INTEREST TO


 

4

--------------------------------------------------------------------------------



DEVELOPMENTS AND INFORMATION.  EMPLOYEE SHALL COOPERATE WITH THE COMPANY’S BOARD
OF DIRECTORS TO PROTECT THE INTERESTS OF THE COMPANY AND ITS SUBSIDIARIES IN
DEVELOPMENTS AND INFORMATION.  EMPLOYEE SHALL EXECUTE AND FILE ANY DOCUMENT
RELATED TO ANY DEVELOPMENTS AND INFORMATION REQUESTED BY THE COMPANY’S BOARD OF
DIRECTORS INCLUDING APPLICATIONS, POWERS OF ATTORNEY, ASSIGNMENTS OR OTHER
INSTRUMENTS WHICH THE COMPANY’S BOARD OF DIRECTORS DEEMS NECESSARY TO APPLY FOR
ANY PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT IN ANY AND ALL COUNTRIES OR TO
CONVEY ANY RIGHT, TITLE OR INTEREST THEREIN TO ANY OF THE COMPANY’S NOMINEES,
SUCCESSORS OR ASSIGNS.


9.             NO CONFLICTS.


(A)           EMPLOYEE AGREES THAT IN HIS INDIVIDUAL CAPACITY HE WILL NOT ENTER
INTO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, WITH
ANY SUPPLIER, CONTRACTOR, DISTRIBUTOR, WHOLESALER, SALES REPRESENTATIVE,
REPRESENTATIVE GROUP OR CUSTOMER, RELATING TO THE BUSINESS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BOARD.


(B)           AS LONG AS EMPLOYEE IS EMPLOYED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EMPLOYEE AGREES THAT EMPLOYEE WILL NOT, EXCEPT WITH THE EXPRESS
WRITTEN CONSENT OF THE BOARD, BECOME ENGAGED IN, RENDER SERVICES FOR, OR PERMIT
HIS NAME TO BE USED IN CONNECTION WITH, ANY FOR-PROFIT BUSINESS OTHER THAN THE
BUSINESS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY CORPORATION OR
PARTNERSHIP IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE AN EQUITY
INTEREST.


10.           NON-COMPETITION AGREEMENT.


(A)           EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE’S SERVICES ARE OF A SPECIAL,
UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND THAT EMPLOYEE HAS ACCESS TO
THE COMPANY’S TRADE SECRETS, CONFIDENTIAL INFORMATION AND STRATEGIC PLANS OF THE
MOST VALUABLE NATURE AND DEVELOPS GOODWILL ON BEHALF OF THE COMPANY. 
ACCORDINGLY, EMPLOYEE AGREES THAT DURING THE RESTRICTED TERM (AS DEFINED BELOW),
EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL, PARTICIPATE IN,
CONSULT WITH, RENDER STRATEGIC, MANAGERIAL SALES, MARKETING, INVESTMENT,
FINANCIAL, OR OTHER NON-ADMINISTRATIVE SERVICES FOR, OR IN ANY MANNER ENGAGE IN
ANY BUSINESS COMPETING (AS DEFINED BELOW) WITH THE BUSINESSES OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES AS SUCH BUSINESSES EXIST OR ARE IN PROCESS OF
DEVELOPMENT ON THE TERMINATION DATE (AS EVIDENCED BY WRITTEN PROPOSALS, MARKET
RESEARCH OR SIMILAR MATERIALS).  A BUSINESS IS A COMPETING BUSINESS IF IT
ENGAGES IN THE DEREGULATED RETAIL MARKETING OF NATURAL GAS OR ELECTRICITY IN
MARKETS IN WHICH THE COMPANY HAS OPERATED AT ANY TIME DURING THE TWO-YEAR PERIOD
ENDING ON THE TERMINATION DATE.  NOTHING HEREIN SHALL PROHIBIT EMPLOYEE FROM
BEING A PASSIVE OWNER OF NOT MORE THAN 3% OF THE OUTSTANDING STOCK OF ANY CLASS
OF A CORPORATION THAT IS PUBLICLY TRADED, SO LONG AS EMPLOYEE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.  FOR PURPOSES OF THIS
AGREEMENT, THE “RESTRICTED TERM” SHALL RUN THROUGH THE THIRD ANNIVERSARY OF THE
EFFECTIVE DATE.


(B)           IN ADDITION, DURING THE RESTRICTED TERM, EMPLOYEE SHALL NOT (I)
DIRECTLY OR INDIRECTLY INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY
OR ANY SUBSIDIARY (OTHER THAN HIS OWN ASSISTANT) TO LEAVE THE EMPLOY OF THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE


 

5

--------------------------------------------------------------------------------



DIRECTLY OR THROUGH ANOTHER ENTITY ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY
OR ANY SUBSIDIARY AT ANY TIME DURING THE THEN PRECEDING 12 MONTHS (UNLESS SUCH
EMPLOYEE CONTACTS THE EMPLOYEE ON AN UNSOLICITED BASES), (III) DIRECTLY OR
INDIRECTLY INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER
BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH
THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY, OR (IV) DISPARAGE THE COMPANY, ITS EXECUTIVE
OFFICERS, OR ITS DIRECTORS.


(C)           IF ANY COURT OR TRIBUNAL OF COMPETENT JURISDICTION SHALL DETERMINE
ANY OF THE FOREGOING COVENANTS TO BE UNENFORCEABLE WITH RESPECT TO THE TERM
THEREOF OR THE SCOPE OF THE SUBJECT MATTER OR GEOGRAPHY COVERED THEREBY, SUCH
REMAINING COVENANTS SHALL NONETHELESS BE ENFORCEABLE BY SUCH COURT OR TRIBUNAL
AGAINST SUCH OTHER PARTY OR PARTIES OR UPON SUCH SHORTER TERM OR WITHIN SUCH
LESSER SCOPE AS MAY BE DETERMINED BY THE COURT OR TRIBUNAL TO BE ENFORCEABLE.


(D)           BECAUSE EMPLOYEE’S SERVICES ARE UNIQUE AND BECAUSE EMPLOYEE HAS
ACCESS TO CONFIDENTIAL INFORMATION AND STRATEGIC PLANS OF THE COMPANY OF THE
MOST VALUABLE NATURE AND WILL HELP THE COMPANY DEVELOP GOODWILL, THE PARTIES
AGREE THAT THE COVENANTS CONTAINED IN THIS SECTION 10 ARE NECESSARY TO PROTECT
THE VALUE OF THE BUSINESS OF THE COMPANY AND THAT A BREACH OF ANY SUCH COVENANT
WOULD RESULT IN IRREPARABLE AND CONTINUING DAMAGE FOR WHICH THERE WOULD BE NO
ADEQUATE REMEDY AT LAW.  THE PARTIES AGREE THEREFORE THAT IN THE EVENT OF A
BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR
ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR,
APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF,
THE PROVISIONS HEREOF.  THE PARTIES FURTHER AGREE THAT IN THE EVENT THE COMPANY
IS GRANTED ANY SUCH INJUNCTIVE OR OTHER RELIEF, THE COMPANY SHALL NOT BE
REQUIRED TO POST ANY BOND OR SECURITY THAT MAY OTHERWISE NORMALLY BE ASSOCIATED
WITH SUCH RELIEF.


11.           MISCELLANEOUS PROVISIONS.


(A)           NOTICE.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN GIVEN, AND IN ANY EVENT
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN (I) WHEN DELIVERED, IF PERSONALLY
DELIVERED, (II) THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAIL, IF
MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR (III)
ONE (1) BUSINESS DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL EXPRESS OR
SIMILAR OVERNIGHT COURIER, IF SO DELIVERED, FREIGHT PREPAID.  IN THE CASE OF
EMPLOYEE, NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST
RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY,
NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL
BE DIRECTED TO THE ATTENTION OF ITS CORPORATE SECRETARY.


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY OR EMPLOYEE
SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN
IN ACCORDANCE WITH PARAGRAPH (A) HEREOF.  SUCH NOTICE SHALL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON.


 

6

--------------------------------------------------------------------------------



(C)           SUCCESSORS.


(I)            COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION,
LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS
AND/OR ASSETS SHALL BE ENTITLED TO ASSUME THE RIGHTS AND SHALL BE OBLIGATED TO
ASSUME THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND SHALL AGREE TO
PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN
THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (I) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.


(II)           EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL
RIGHTS OF EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE
BY, EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


(III)          NO OTHER ASSIGNMENT OF BENEFITS.  EXCEPT AS PROVIDED IN THIS
SECTION 11(C), THE RIGHTS OF ANY PERSON TO PAYMENTS OR BENEFITS UNDER THIS
AGREEMENT SHALL NOT BE MADE SUBJECT TO OPTION OR ASSIGNMENT, EITHER BY VOLUNTARY
OR INVOLUNTARY ASSIGNMENT OR BY OPERATION OF LAW, INCLUDING (WITHOUT LIMITATION)
BANKRUPTCY, GARNISHMENT, ATTACHMENT OR OTHER CREDITOR’S PROCESS, AND ANY ACTION
IN VIOLATION OF THIS SUBSECTION (III) SHALL BE VOID.


(D)           WAIVER.  NO PROVISION OF THIS AGREEMENT SHALL BE MODIFIED, WAIVED
OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY
(OTHER THAN EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


(E)           ENTIRE AGREEMENT.  THIS AGREEMENT SHALL SUPERSEDE ANY AND ALL
PRIOR AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND
WHETHER EXPRESS OR IMPLIED) BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


(F)            SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE
AND EFFECT.


(G)           ARBITRATION.  EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF IN
AID OF ARBITRATION, ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN  HOUSTON, 
TEXAS, IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN
IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION.  NO PARTY SHALL BE ENTITLED TO SEEK OR BE AWARDED PUNITIVE
DAMAGES. ALL ATTORNEYS FEES AND COSTS SHALL BE ALLOCATED OR APPORTIONED AS
AGREED BY THE PARTIES OR, IN THE ABSENCE OF AN AGREEMENT, IN SUCH MANNER AS THE
ARBITRATOR OR COURT SHALL DETERMINE TO BE APPROPRIATE TO REFLECT


 

7

--------------------------------------------------------------------------------



THE FINAL DECISION OF THE DECIDING BODY AS COMPARED TO THE INITIAL POSITIONS IN
ARBITRATION OF EACH PARTY.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AS THEY APPLY TO CONTRACTS
ENTERED INTO AND WHOLLY TO BE PERFORMED WITHIN SUCH STATE BY RESIDENTS THEREOF.


(H)           WITHHOLDING OF  TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS
AGREEMENT WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


(I)            INDEMNIFICATION.  EMPLOYEE WILL BE COVERED UNDER THE COMPANY’S
INSURANCE POLICIES AND, SUBJECT TO APPLICABLE LAW, WILL BE PROVIDED
INDEMNIFICATION TO THE MAXIMUM EXTENT PERMITTED BY THE COMPANY’S BYLAWS AND
CERTIFICATE OF INCORPORATION, WITH SUCH INSURANCE COVERAGE AND INDEMNIFICATION
TO BE IN ACCORDANCE WITH THE COMPANY’S STANDARD PRACTICES FOR EMPLOYEES IN
SIMILAR POSITIONS.  INDEMNIFICATION SHALL NOT BE AWARDED FOR ANY CONDUCT THAT IS
FOUND TO BE BREACH BY A COURT OR TRIBUNAL OF COMPETENT JURISDICTION TO VIOLATE
THIS AGREEMENT.


(J)            COMPLIANCE WITH COMPANY POLICIES.  DURING THE EMPLOYMENT TERM,
EMPLOYEE WILL COMPLY WITH ALL COMPANY POLICIES GENERALLY APPLICABLE TO THE
COMPANY’S EMPLOYEES.


(K)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


(L)            NON-DISCLOSURE.  UNLESS REQUIRED BY LAW OR TO ENFORCE THIS
AGREEMENT, THE PARTIES HERETO SHALL NOT DISCLOSE THE EXISTENCE OF THIS AGREEMENT
OR THE UNDERLYING TERMS TO ANY THIRD PARTY, OTHER THAN THEIR REPRESENTATIVES WHO
HAVE A NEED TO KNOW SUCH MATTERS.


(M)          LEGAL FEES.  THE COMPANY SHALL PAY THE REASONABLE LEGAL FEES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT IN
AN AMOUNT NOT TO EXCEED $1,500.

 

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

MxENERGY INC.

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name: Jeffrey Mayer

 

 

Title: President and CEO

 

 

 

 

EMPLOYEE

 

 

 

 

By:

/s/ Robert Werner

 

 

Robert Werner

--------------------------------------------------------------------------------